Title: From Thomas Jefferson to John Threlkeld, 26 March 1807
From: Jefferson, Thomas
To: Threlkeld, John


                        
                            Sir
                            
                            Washington Mar. 26. 07.
                        
                        I thank you for the kind offer of the trees mentioned in your letter of yesterday. the Peach Apricot which
                            you saw at Hepburn’s was lost on the road: but I recieved with it from Italy at the same time a supply of the stones of
                            the same fruit, which are planted at Monticello, and from which I hope to raise some trees, tho’ as yet I do not know
                            their success. should these fail I will avail myself of your kind offer the next fall or spring. the two peach trees you
                            propose will be very acceptable at the same time. I am endeavoring to make a collection of the choicest kinds of peaches
                            for Monticello. presuming you are attached to the culture of trees, I take the liberty of sending you some Paccan nuts;
                            which being of the last years growth recieved from New Orleans, will probably grow. they are a very fine nut, and succeed
                            well in this climate. they require rich land. between the two lobes of the kernel there is a thin pellicle, excessively
                            austere & bitter, which it is necessary to take out before eating the nut. Accept my salutations & assurances of
                            respect.
                        
                            Th: Jefferson
                            
                        
                    